Exhibit 10.32



TIME VESTING RESTRICTED STOCK UNIT AGREEMENT
UNDER THE INSULET CORPORATION
SECOND AMENDED AND RESTATED 2007 STOCK OPTION AND INCENTIVE PLAN
Name of Grantee:
No. of Restricted Stock Units Granted:
Grant Date:
Final Acceptance Date: _________________________




Pursuant to the Insulet Corporation Second Amended and Restated 2007 Stock
Option and Incentive Plan as amended through the date hereof (the “Plan”),
Insulet Corporation (the “Company”) hereby grants a deferred stock award
consisting of the number of Restricted Stock Units listed above (an “Award”) to
the Grantee named above. Each Restricted Stock Unit shall relate to one share of
Common Stock, par value $0.001 per share (the “Stock”) of the Company, subject
to the restrictions and conditions set forth herein and in the Plan.
1.Acceptance of Award. The Grantee shall have no rights with respect to this
Award unless he or she shall have accepted this Award prior to the close of
business on the Final Acceptance Date specified above by signing and delivering
to the Company a copy of this Award Agreement. Any consideration due to the
Company on the issuance of the Award has been deemed to be satisfied by past
services rendered by the Grantee to the Company.
2.Restrictions on Transfer of Award.
(a)This Award may not be sold, transferred, pledged, assigned or otherwise
encumbered or disposed of by the Grantee, and any shares of Stock issuable with
respect to the Award may not be sold, transferred, pledged, assigned or
otherwise encumbered or disposed of until (i) the Restricted Stock Units have
vested as provided in Section 3 of this Agreement and (ii) shares of Stock have
been issued to the Grantee in accordance with the terms of the Plan and this
Agreement.
(b)Any transfer of an Award by the Grantee to Grantee’s immediate family
members, to trusts for the benefit of such family members, or to partnerships in
which such members are the only partners, all as provided under the Plan, must
be pursuant to, and in accordance with the conditions of, an exemption under any
provision of Subdivision (4) of Division 1 of Part XIII of the Securities and
Futures Act (Chapter 289 of Singapore). Any transfer or purported transfer which
does not satisfy this condition shall be deemed to be null and void.
(c)The Award may not be offered for or be made the subject of sale, transfer,
pledge, assignment or other encumbrance or disposition, whether directly or
indirectly, to persons in Singapore other than pursuant to, and in accordance
with the conditions of, an exemption under any provision of Subdivision (4) of
Division 1 of Part XIII of the Securities and Futures Act (Chapter 289 of
Singapore).
(d)Grantee may not offer the Award for sale, transfer, pledge, assignment or
other encumbrance or disposition unless such offer is accompanied by the
following written statement from the Grantee to the offeree:
“This offer is made in reliance on the exemption under section 272A(1) of the
Securities and Futures Act. It is not made in or accompanied by a prospectus
that is registered by the Monetary Authority of Singapore.”

1

--------------------------------------------------------------------------------



3.Vesting of Restricted Stock Units. The Restricted Stock Units shall vest in
accordance with the schedule set forth below, provided in each case that the
Grantee is then, and since the Grant Date has continuously been, employed by the
Company or its Subsidiaries.
Incremental (Aggregate) Number of
Restricted Stock Units Vested
Vesting Date
(25)%
Vesting Date
(25)%
Vesting Date
(25)%
Vesting Date
(25)%
Vesting Date

The Administrator may at any time accelerate the vesting schedule specified in
this Paragraph 3.
4.Termination of Employment. If the Grantee’s employment by the Company or a
Subsidiary (as defined in the Plan) is terminated prior to the vesting or
termination of this Award, the following shall occur:
(a)Termination Due to Death or Disability. If the Grantee’s employment
terminates by reason of the Grantee’s death or disability (as determined by the
Administrator), this Award shall become fully vested on the date of such
employment termination.
(b)Termination for any reason other than Death or Disability. If the Grantee’s
employment with the Company and its Subsidiaries terminates for any reason other
than the Grantee’s death or disability prior to the satisfaction of the vesting
conditions set forth in Section 3 above, any Restricted Stock Units that have
not vested as of such date shall automatically and without notice terminate, be
forfeited and be and become null and void, and neither the Grantee nor any of
his or her successors, heirs, assigns, or personal representatives will
thereafter have any further rights or interests in such unvested Restricted
Stock Units.
5.Issuance of Shares of Stock. As soon as practicable following each Vesting
Date (but in no event later than two and one-half months after the end of the
year in which the Vesting Date occurs), the Company shall issue to the Grantee
the number of shares of Stock equal to the aggregate number of Restricted Stock
Units credited to the Grantee that have vested pursuant to Section 3 of this
Agreement on such date and the Grantee shall thereafter have all the rights of a
stockholder of the Company with respect to such shares, including voting and
dividend rights, and such shares of Stock shall not be restricted by the
provisions hereof.
6.Incorporation of Plan. Notwithstanding anything herein to the contrary, this
Agreement shall be subject to and governed by all the terms and conditions of
the Plan, including the powers of the Administrator set forth in Section 2(b) of
the Plan. Capitalized terms in this Agreement shall have the meaning specified
in the Plan, unless a different meaning is specified herein.
7.Tax Withholding. The Grantee shall, not later than the date as of which the
receipt of this Award becomes a taxable event for Singapore income tax purposes
and/or such taxable event becomes payable to the Inland Revenue Authority of
Singapore, pay any Singapore and local income taxes required by law.
8.Section 409A of the Code. This Agreement shall be interpreted in such a manner
that all provisions relating to the settlement of the Award are exempt from the
requirements of Section 409A of the Code as “short-term deferrals” as described
in Section 409A of the Code.
9.No Obligation to Continue Employment. Neither the Company nor any Subsidiary
is obligated by or as a result of the Plan or this Agreement to continue the
Grantee in employment and neither the Plan nor this Agreement shall interfere in
any way with the right of the Company or any Subsidiary to terminate the
employment of the Grantee at any time.
10.Integration. This Agreement constitutes the entire agreement between the
parties with respect to this Award and supersedes all prior agreements and
discussions between the parties concerning such subject matter.
11.Data Privacy Consent. In order to administer the Plan and this Agreement and
to implement or structure future equity grants, the Company, its subsidiaries
and affiliates and certain agents thereof (together, the “Relevant Companies”)
may process any and all personal or professional data, including but not limited
to identification number, home address and telephone number, date of birth and
other information that is necessary or desirable for the administration of the
Plan and/or this Agreement (the “Relevant Information”). By entering into this
Agreement, the Grantee (i) authorizes the

2

--------------------------------------------------------------------------------



Company to collect, process, register and transfer to the Relevant Companies all
Relevant Information; (ii) waives any privacy rights the Grantee may have with
respect to the Relevant Information; (iii) authorizes the Relevant Companies to
store and transmit such information in electronic form; and (iv) authorizes the
transfer of the Relevant Information to any jurisdiction in which the Relevant
Companies consider appropriate. The Grantee shall have access to, and the right
to change, the Relevant Information. Relevant Information will only be used in
accordance with applicable law.
12.Notices. Notices hereunder shall be mailed or delivered to the Company at its
principal place of business and shall be mailed or delivered to the Grantee at
the address on file with the Company or, in either case, at such other address
as one party may subsequently furnish to the other party in writing.
INSULET CORPORATION
 
 
By:
 
Name:
Duane DeSisto
Title:
Chief Executive Officer



The foregoing Agreement is hereby accepted and the terms and conditions thereof
hereby agreed to by the undersigned.


 
Grantee's Signature




3